                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 1 of 18 Page ID #:6353




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: michael.gallion@akerman.com
                                                            5   Email: david.vanpelt@akerman.com
                                                            6   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            7   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                            8   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
                                                            9   Email: colin.barnacle@akerman.com
                                                                Email: adrienne.scheffey@akerman.com
                                                           10
                                                                Attorneys for Defendant
                                                           11   THE GEO GROUP, INC.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                            UNITED STATES DISTRICT COURT
                                                           13
AKERMAN LLP




                                                                             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           14
                                                           15   RAUL NOVOA, JAIME CAMPOS                        Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           16   RAMON MANCIA, individually and on               Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated
                                                           17
                                                                                      Plaintiff,                DEFENDANT THE GEO GROUP,
                                                           18                                                   INC.’S OPPOSITION TO
                                                                         vs.                                    PLAINTIFFS' MOTION TO
                                                           19                                                   APPROVE CLASS NOTICE PLAN
                                                                THE GEO GROUP, INC.,                            AND FORM OF NOTICE
                                                           20
                                                                                      Defendant.
                                                           21
                                                                THE GEO GROUP, INC.,                            TAC Filed:         September 16, 2019
                                                           22                                                   SAC Filed:         December 24, 2018
                                                                                      Counter-Claimant,         FAC Filed:         July 6, 2018
                                                           23            vs.                                    Complaint Filed:   December 19, 2017
                                                           24                                                   Trial Date:        February 2, 2021
                                                                RAUL NOVOA, JAIME CAMPOS
                                                           25   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on
                                                           26   behalf of all others similarly situated,
                                                           27                         Counter-Defendant.
                                                           28
                                                                54301414;1                                                          CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 2 of 18 Page ID #:6354




                                                            1                                              TABLE OF CONTENTS
                                                            2                                                                          Page
                                                            3   I.       INTRODUCTION / RELEVANT FACTUAL BACKGROUND......................... 1
                                                                II.      LEGAL STANDARD. ........................................................................................... 2
                                                            4
                                                                III.     LEGAL ARGUMENT. .......................................................................................... 3
                                                            5
                                                                         A.       Plaintiffs’ Class Notification Process is Deficient. ...................................... 3
                                                            6
                                                                                  1.       Plaintiffs fail to provide notice to the Nationwide HUSP
                                                            7                              class. ................................................................................................... 3
                                                            8                     2.       Notice Should be Mailed to Former and Current Detainees
                                                                                           Who Remain in the United States...................................................... 6
                                                            9
                                                                                  3.       Print Publication is Deficient. ............................................................ 7
                                                           10
                                                                                  4.       Digital Media and Radio Campaign is Deficient............................... 8
                                                           11
                                                                                  5.       Proposed E-mail Outreach is Improper. ............................................ 8
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                         B.       The Proposed Class Notices are Not the Best Practicable Notice. .............. 8
                                                           13
AKERMAN LLP




                                                                         C.       The Timing of the Notice Plan Conflicts with the Current
                                                           14                     Scheduling Order. ...................................................................................... 10
                                                           15   II. CONCLUSION. ......................................................................................................... 13
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                54301414;1                                             i                                          CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                 TABLE OF CONTENTS
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 3 of 18 Page ID #:6355




                                                            1                                            TABLE OF AUTHORITIES
                                                            2
                                                                                                                                                                                       Page(s)
                                                            3
                                                                Cases
                                                            4
                                                            5   Brown v. Colegio de Abogados de Puerto Rico,
                                                                   613 F.3d 44 (1st Cir. 2010)...................................................................................... 11
                                                            6
                                                                Brown v. Ticor Title Ins. Co.,
                                                            7      982 F.2d 386 (9th Cir. 1992) ..................................................................................... 3
                                                            8
                                                                Darrington v. Assessment Recovery of Wash., LLC,
                                                            9     No. C13-0286-JCC, 2014 WL 3858363 (W.D. Wash. Aug. 5, 2014) .................... 11
                                                           10   Delgado v. Ortho –McNeil, Inc.,
                                                           11     2007 WL 2847238, No. SACV07-263CJCMLGX (C.D. Cal Aug. 7,
                                                                  2007) ................................................................................................................ 2, 8, 10
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Eisen v. Carlisle & Jacquelin,
AKERMAN LLP




                                                                   417 U.S. 156, 94 S. Ct. 2140, 40 L. Ed. 2d 732 (1974) ............................................ 6
                                                           14
                                                                Faber v. Ciox Health, LLC,
                                                           15
                                                                  944 F.3d 593 (6th Cir. 2019) ............................................................................... 2, 12
                                                           16
                                                                Hanlon v. Chrysler Corp.,
                                                           17     150 F3d 1011 (9th Cir. 1998) .................................................................................... 3
                                                           18
                                                                Harriss v. Pan American World Airways, Inc.,
                                                           19     74 FRD 24 (ND CA 1977) ........................................................................................ 4
                                                           20   Hecht v. United Collection Bureau, Inc.
                                                           21     (2nd Cir. 2012) 691 F3d 218 ..................................................................................... 5

                                                           22   Holmes v. Continental Can Co.
                                                                  (11th Cir. 1983) 706 F2d 1144 .................................................................................. 5
                                                           23
                                                           24   In re Monumental Life Ins. Co.,
                                                                    365 F.3d 408 (5th Cir.2004) ...................................................................................... 4
                                                           25
                                                                Jefferson v. Ingersoll Int'l Inc.,
                                                           26
                                                                   195 F.3d 894 (7th Cir.1999) ...................................................................................... 4
                                                           27
                                                                Johnson v. Gen. Motors Corp.,
                                                           28      598 F.2d 432 (5th Cir. 1979) ................................................................................. 3, 4
                                                                54301414;1                                            ii                                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                               TABLE OF AUTHORITIES
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 4 of 18 Page ID #:6356




                                                            1   Larson v. AT & T Mobility LLC,
                                                                   687 F.3d 109 (3d Cir. 2012) ...................................................................................... 6
                                                            2
                                                                McCurley v. Royal Seas Cruises, Inc.,
                                                            3     No. 17-CV-00986-BASAGS, 2019 WL 3817970 (S.D. Cal. Aug. 14,
                                                            4     2019) ........................................................................................................................ 11
                                                            5   McKinney v. U.S. Postal Serv.,
                                                            6     292 F.R.D. 62 (D.D.C. 2013) .................................................................................. 11

                                                            7   Molski v. Gleich,
                                                                  307 F.3d 1155 (9th Cir. 2002), opinion withdrawn and superseded,
                                                            8     318 F.3d 937 (9th Cir. 2003) ..................................................................................... 4
                                                            9
                                                                Phillips Petroleum Co. v. Shutts,
                                                           10      472 U.S. 797, 105 S. Ct. 2965, 86 L. Ed. 2d 628 (1985) .......................................... 6
                                                           11
                                                                Phillips Petroleum Co. v. Shutts,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                   472 US 797 (1985)............................................................................................. 3, 4, 5
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Robinson v. Metro–North Commuter R.R. Co.,
AKERMAN LLP




                                                           14     267 F.3d 147 (2d Cir.2001) ....................................................................................... 4

                                                           15   Rosas v. Sarbanand Farms, LLC,
                                                                  No. C18-0112-JCC, 2019 WL 859225 (W.D. Wash. Feb. 22, 2019) ....................... 7
                                                           16
                                                           17   Schwarzschild v. Tse,
                                                                   69 F.3d 293 (9th Cir. 1995) ..................................................................................... 11
                                                           18
                                                                Tylka v. Gerber Prods. Co.,
                                                           19
                                                                   182 F.R.D. 573 (N.D. Ill. 1998) .............................................................................. 11
                                                           20
                                                                Rules
                                                           21
                                                                Fed. R. Civ. P. 23(c)(2)(B) .................................................................................... passim
                                                           22
                                                           23   Fed. R. Civ. P. 23(c)(2)(B)(i) ......................................................................................... 2
                                                           24   Fed. R. Civ. P. 23(c)(2)(B)(iv) ....................................................................................... 8
                                                           25   FRCP 23 .................................................................................................................... 3, 11
                                                           26
                                                                Rule 23(b)(2)............................................................................................................... 3, 4
                                                           27
                                                                Rule 23(c)(2) ................................................................................................................. 11
                                                           28
                                                                54301414;1                                             iii                                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                TABLE OF AUTHORITIES
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 5 of 18 Page ID #:6357




                                                            1   Rule 23(c)(3) ................................................................................................................... 2

                                                            2
                                                            3
                                                            4
                                                            5
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                54301414;1                                             iv                                         CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                TABLE OF AUTHORITIES
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 6 of 18 Page ID #:6358




                                                            1            Defendant The GEO Group Inc. ("GEO") hereby submits its Opposition and
                                                            2   Objections to Plaintiffs’ class notice plan and form of notice.
                                                            3   I.       INTRODUCTION / RELEVANT FACTUAL BACKGROUND.
                                                            4            On November 26, 2019, the Court granted Plaintiffs’ Motion for Class
                                                            5   Certification certifying three classes of current and former civil immigration
                                                            6   detainees: the Adelanto Wage Class, the Adelanto Forced Labor Class (including the
                                                            7   Work Program Subclass and the Uncompensated Work Program Subclass) and the
                                                            8   Nationwide HUSP Class. (ECF 223, 229.) The Nationwide HUSP Class consisted of
                                                            9   thousands of detainees in more than ten facilities managed by GEO throughout the
                                                           10   United States.
                                                           11            Plaintiffs waited more than nine months to file their Proposed Class Notice Plan
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   on August 4, 2020, without explanation or apparent justification. Plaintiffs' plan does
                LOS ANGELES, CALIFORNIA 90071




                                                           13   not even provide any notice to the Nationwide HUSP class. (ECF 284.)
AKERMAN LLP




                                                           14            Plaintiffs did not begin the conferral process with GEO until early July, and
                                                           15   pressured GEO to return comments, confer, and resolve material issues contained in
                                                           16   seven notices within fourteen days. (Declaration of Alicia Y. Hou (Hou Decl.) ¶ 4.)
                                                           17   In good faith, GEO worked hard to provide comments by Plaintiffs’ arbitrary deadline
                                                           18   of July 27. (Hou Decl. ¶ 5.) Plaintiffs disregarded the majority of GEO’s substantive
                                                           19   comments, however, and proceeded to file the Motion with no significant additional
                                                           20   meet and confer. In addition, after first suggesting that they would abandon any claim
                                                           21   for monetary damages to support not providing notice to the Nationwide HUSP Class
                                                           22   (including amending their Third Amended Complaint), Plaintiffs have been equivocal
                                                           23   on the issue since that time.
                                                           24            Plaintiffs’ Noticed Plan is deficient in a number of respects, and GEO opposes
                                                           25   it for the reasons set forth below.
                                                           26
                                                           27
                                                           28
                                                                54301414;1                                  1                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 7 of 18 Page ID #:6359




                                                            1   II.      LEGAL STANDARD.
                                                            2            Fed. R. Civ. P. 23(c)(2)(B) requires the Court to “direct to class members the
                                                            3   best notice that is practicable under the circumstances, including individual notice to
                                                            4   all members who can be identified through reasonable effort.” Though the Court has
                                                            5   discretion to determine what constitutes the best practicable notice to class members,
                                                            6   it must nonetheless ensure that class notice sets forth seven key details of the class
                                                            7   action, including (1) “the nature of the action”; (2) “the definition of the class
                                                            8   certified”; (3) “the class claims, issues, or defenses”; (4) “that a class member may
                                                            9   enter an appearance through an attorney if the member so desires”; (5) “that the court
                                                           10   will exclude from the class any member who requests exclusion”; (6) “the time and
                                                           11   manner for requesting exclusion”; and (7) “the binding effect of a class judgment on
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   members under Rule 23(c)(3)”. See Fed. R. Civ. P. 23(c)(2)(B)(i) – (vii). The Court
                LOS ANGELES, CALIFORNIA 90071




                                                           13   must further ensure that class notice sets forth these details “clearly and concisely” in
AKERMAN LLP




                                                           14   plain language that is easily understandable. See Fed. R. Civ. P. 23(c)(2)(B).
                                                           15            In addition, any notice issued to a certified class must avoid the “appearance of
                                                           16   judicial endorsement of the merits of the action.” See Delgado v. Ortho –McNeil, Inc.,
                                                           17   2007 WL 2847238, No. SACV07-263CJCMLGX, at *3 (C.D. Cal Aug. 7, 2007).
                                                           18   Thus, written notice “must include conspicuous language, immediately below the
                                                           19   caption, that the Court has not taken any position on the merits of the case and that the
                                                           20   mere distribution of notice does not necessarily mean that the plaintiff class will
                                                           21   ultimately prevail.” See id.
                                                           22            Most importantly, to comply with the commands of due process, each absent
                                                           23   member of the class must receive adequate notice to allow for an opportunity for him
                                                           24   or her to opt-out. This issue is, and should be of great importance to both GEO,
                                                           25   Plaintiffs, and the Court. Without adequate notice, absent parties cannot be bound by a
                                                           26   decision in favor of either side. Faber v. Ciox Health, LLC, 944 F.3d 593, 603 (6th
                                                           27   Cir. 2019) (“[P]arties are not bound to class action judgments until given a full and
                                                           28   fair opportunity to litigate.”). The right to participate or opt out is an individual one
                                                                54301414;1                                  2                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 8 of 18 Page ID #:6360




                                                            1   and cannot be made by the class representative or class counsel. Hanlon v. Chrysler
                                                            2   Corp., 150 F3d 1011, 1024 (9th Cir. 1998) (overruling on other grounds recognized
                                                            3   by Roes, 1-2 v. SFBSC Mgmt., LLC (9th Cir. 2019) 944 F3d 1035, 1046). The right to
                                                            4   opt out of a class action exists where provided by statute, under FRCP 23, or where
                                                            5   otherwise required by due process of law. Phillips Petroleum Co. v. Shutts, 472 US
                                                            6   797, 811-812 (1985); Brown v. Ticor Title Ins. Co., 982 F.2d 386, 392 (9th Cir. 1992)
                                                            7   (it would violate due process to give res judicata effect to class action judgment
                                                            8   involving money damage claims of class members who had not been afforded opt-out
                                                            9   rights).
                                                           10            GEO has significant concerns that Plaintiffs' proposed notice is inadequate. As
                                                           11   discussed below, Plaintiffs’ proposed notice fails to satisfy the requirements of Rule
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   23(c)(2)(B) and the commands of due process.
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14   III.     LEGAL ARGUMENT.
                                                           15            A.       Plaintiffs’ Class Notification Process is Deficient.
                                                           16                     1.    Plaintiffs fail to provide notice to the Nationwide HUSP class.
                                                           17            In the first instance, Plaintiffs proposed notice fails because they have no plan
                                                           18   to provide any notice to any members of the Nationwide HUSP Class.
                                                           19            Plaintiffs' proposal plainly violates applicable law and the due process rights of
                                                           20   GEO and the members of the nationwide class themselves.
                                                           21            “[D]ue process requires that [notice] be provided before individual monetary
                                                           22   claims may be barred.” Johnson v. Gen. Motors Corp., 598 F.2d 432, 437 (5th Cir.
                                                           23   1979). “[W]hen both monetary and injunctive relief are sought in an action certified
                                                           24   under Rule 23(b)(2), notice may be mandatory if absent class members are to be
                                                           25   bound.” Id. As counsel for GEO made clear to Plaintiffs' counsel during the meet and
                                                           26   confer process, Plaintiffs here plainly seek compensatory and punitive damages under
                                                           27   the Nationwide HUSP class; accordingly, notice must be given as required by due
                                                           28   process. (See ECF No. 184 - TAC ¶ 240, 241, 243.)
                                                                54301414;1                                   3                           CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                             Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 9 of 18 Page ID #:6361




                                                            1            Notice under 23(b)(2) is required where compensatory or punitive damages are
                                                            2   at issue. Phillips Petroleum Co., 472 US at 805; see also In re Monumental Life Ins.
                                                            3   Co., 365 F.3d 408, 417 (5th Cir.2004) and Robinson v. Metro–North Commuter R.R.
                                                            4   Co., 267 F.3d 147, 165–67 (2d Cir.2001); Molski v. Gleich, 307 F.3d 1155, 1166 (9th
                                                            5   Cir. 2002), opinion withdrawn and superseded, 318 F.3d 937 (9th Cir. 2003);
                                                            6   Jefferson v. Ingersoll Int'l Inc., 195 F.3d 894, 897 (7th Cir.1999) (“[i]t is an open
                                                            7   question in [other] circuit[s]—and in the Supreme Court—whether Rule 23(b)(2) ever
                                                            8   may be used to certify a no-notice, no-opt-out class when compensatory or punitive
                                                            9   damages are in issue.”)
                                                           10            In an effort to provide notice to the smallest number of absent class members
                                                           11   possible, Plaintiffs propose excluding the Nationwide HUSP class from the notice
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   plan, suggesting that the nationwide class members receive absolutely no notice
                LOS ANGELES, CALIFORNIA 90071




                                                           13   whatsoever. In doing so, Plaintiffs seek approval of a notice plan that not would
AKERMAN LLP




                                                           14   provide GEO, or the absent class members, with finality. If the nationwide class is
                                                           15   able to successfully obtain relief in this action, without adequate notice, there will be
                                                           16   an unresolved concern about which class members are bound by the judgment and
                                                           17   which ones are not—particularly where class members may be members of multiple
                                                           18   subclasses. Johnson, 598 F.2d at 437 (holding that absent class member who did not
                                                           19   receive notice was not bound by the judgment).
                                                           20            At a minimum, under the notions of due process and fairness GEO is entitled to
                                                           21   a notice plan that ensures any judgment in this case is final as to all class members and
                                                           22   that GEO will not face subsequent suits from absent class members based upon the
                                                           23   same allegations that should have been resolved in the instant action. Permitting
                                                           24   Plaintiffs to recover monetary damages in this action without ensuring those
                                                           25   individuals cannot bring subsequent lawsuits deprives GEO of due process in
                                                           26   litigating this class action.
                                                           27            Moreover, Plaintiffs have not met their burden to show that notice is not
                                                           28   required for the nationwide class. Harriss v. Pan American World Airways, Inc., 74
                                                                54301414;1                                  4                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 10 of 18 Page ID
                                                                                             #:6362



                                                            1   FRD 24, 52 (ND CA 1977) (ordinarily, plaintiff's burden to propose a sufficient notice
                                                            2   plan.) Plaintiffs provide no insight into how notice will afford due process to the
                                                            3   nationwide class or whether absent class members will be precluded from seeking
                                                            4   subsequent relief. Rather, Plaintiffs summarily dismiss these concerns in a single
                                                            5   footnote, stating that a request for monetary relief does not in and itself negate
                                                            6   23(b)(2) status. The footnote fails to demonstrate whether notice must be given to
                                                            7   classes where the action seeks both monetary and injunctive relief, and Plaintiffs fail
                                                            8   to provide convincing authority to support this assertion.
                                                            9            Certainly, to the extent Plaintiffs assert that the Nationwide HUSP class
                                                           10   foregoes any claim for compensatory damages, GEO accepts this representation.
                                                           11   However, Plaintiffs have not done so here, at least not yet. Where the class action
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   seeks damages or similar relief in addition to injunctive relief, as here, due process
                LOS ANGELES, CALIFORNIA 90071




                                                           13   requires that the nonresident class members receive adequate notice of the
AKERMAN LLP




                                                           14   proceedings and the opportunity to “opt out” and that their interests be adequately
                                                           15   represented. Phillips Petroleum Co. v. Shutts (1985) 472 US at 811-812. In actions
                                                           16   seeking both a classwide injunction and monetary relief, individual notice serves to
                                                           17   protect the individual interests of absent class members. Holmes v. Continental Can
                                                           18   Co. (11th Cir. 1983) 706 F2d 1144, 1156-1159; Hecht v. United Collection Bureau,
                                                           19   Inc. (2nd Cir. 2012) 691 F3d 218, 224-225.
                                                           20            Here, the TAC clearly demonstrates the Nationwide HUSP class is clearly
                                                           21   seeking predominantly monetary damages:
                                                           22                     240. Plaintiffs and Nationwide HUSP Class Members are
                                                           23                          entitled to recover from GEO all amounts that GEO has
                                                                                       wrongfully and improperly obtained, and GEO should be
                                                           24                          required to disgorge to Plaintiffs and Nationwide HUSP
                                                           25                          Class Members the benefits it has unjustly obtained.
                                                           26                     241. Plaintiffs and Nationwide HUSP Class Members are also
                                                           27                          entitled to recover compensatory and punitive damages.
                                                           28
                                                                54301414;1                                  5                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 11 of 18 Page ID
                                                                                             #:6363



                                                            1   (See TAC at ECF 184.) Unlike with injunctive relief, absent class members would be
                                                            2   prejudiced by resolution of the monetary damages as it would preclude them from
                                                            3   bringing a subsequent suit about the same subject matter.
                                                            4
                                                            5                     2.   Notice Should be Mailed to Former and Current Detainees
                                                            6                          Who Remain in the United States.
                                                            7            Given the importance of notice to ensuring that any judgment is binding upon
                                                            8   all class members, GEO believes that it is not appropriate to forego mailed notice in
                                                            9   this circumstance. During the conferral process, Plaintiffs failed to respond to GEO’s
                                                           10   inquiry as to whether Plaintiffs intended on issuing mail notice. (Hou Decl. ¶ 6.) Had
                                                           11   Plaintiffs meaningfully conferred on the subject, GEO would have agreed to work
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                with Plaintiffs to identify potential class members. Larson v. AT & T Mobility LLC,
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13   687 F.3d 109, 124 (3d Cir. 2012) (“[I]ndividual notice must be delivered to class
AKERMAN LLP




                                                           14   members who can be reasonably identified, and that the costs required to actually
                                                           15   deliver notice should not easily cause a court to permit the less satisfactory substitute
                                                           16   of notice by publication.”).
                                                           17            Given the circumstances of their detention, every class member should have at
                                                           18   least one address indicating where they are (or were) detained. GEO is not aware of
                                                           19   any reason – other than class counsels’ obvious attempt to avoid the costs associated
                                                           20   with mailing notice – why these addresses are not sufficient to provide the best notice
                                                           21   in the circumstances. Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812, 105 S. Ct.
                                                           22   2965, 2975, 86 L. Ed. 2d 628 (1985) (“[W]here a fully descriptive notice is sent first-
                                                           23   class mail to each class member, with an explanation of the right to ‘opt out,’ satisfies
                                                           24   due process.”); Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 175, 94 S. Ct. 2140,
                                                           25   2151, 40 L. Ed. 2d 732 (1974) (requiring mailed notice where there was “nothing to
                                                           26   show that individual notice cannot be mailed to each.”).
                                                           27            Also had Plaintiffs meaningfully conferred, GEO would have proposed the best
                                                           28   approach would have been to send notice to those individuals who are currently
                                                                54301414;1                                  6                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 12 of 18 Page ID
                                                                                             #:6364



                                                            1   detained at GEO’s facilities. GEO would have suggested that the parties work together
                                                            2   with the notice administrator to identify the best method for sending notice to those
                                                            3   facilities without running afoul of any facility rules. This step would have, at a
                                                            4   minimum, provided a neutral third party’s position on the data, as opposed to the
                                                            5   parties’ diametrically opposed positions. GEO has confirmed that that the class notice
                                                            6   administrator          selected   by   Plaintiffs,   JND,   has   these   capabilities.         See
                                                            7   https://www.jndla.com/notice-programs (last visited August 21, 2020) (“JND Class
                                                            8   Action Administration can work with data from a variety of sources. We transcribe
                                                            9   class member information from physical documents and utilize a variety of research
                                                           10   tools to identify the most accurate and up-to-date address information for class
                                                           11   members.”).
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12                     3.     Print Publication is Deficient.
                LOS ANGELES, CALIFORNIA 90071




                                                           13            Plaintiffs propose print publication in Southern California-based Spanish
AKERMAN LLP




                                                           14   language newspapers, completely foregoing the class of detainees who are not
                                                           15   Spanish-speakers located outside of Southern California. For example, detainees from
                                                           16   India comprise the top 5 populations at the Adelanto facility—Plaintiffs completely
                                                           17   ignore this population.
                                                           18            In light of the varying population sets across the facilities and at Adelanto, if
                                                           19   mailed notice is eliminated (which it does not believe should occur), publication
                                                           20   notice should be effectuated through at least one major United States newspaper to
                                                           21   take the place of the previously proposed mailed United States notice. “[I]t is
                                                           22   important to keep in mind that a significant portion of class members in certain cases
                                                           23   may have limited or no access to email or the Internet.” Rosas v. Sarbanand Farms,
                                                           24   LLC, No. C18-0112-JCC, 2019 WL 859225, at *2 (W.D. Wash. Feb. 22, 2019)
                                                           25   (quoting Fed. R. Civ. P. 23(c) Advisory Committee Notes). Because many individuals
                                                           26   may not have access to the internet, and because class members comprise of those
                                                           27   outside the Spanish-speaking population, GEO believes publication notice should be
                                                           28   included in at least one major United States publication.
                                                                54301414;1                                     7                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 13 of 18 Page ID
                                                                                             #:6365



                                                            1                     4.    Digital Media and Radio Campaign is Deficient.
                                                            2            GEO asks that the digital media and radio notices be geared towards a
                                                            3   nationwide audience to compensate for the elimination of mailed notice. This notice
                                                            4   should not exclusively focus on Spanish speakers, but should also be directed at
                                                            5   demographics likely to reach the non-Spanish speaking portion of the class. Plaintiffs
                                                            6   have also failed to provide mock-ups of their proposed website and the Spanish
                                                            7   translation text of the radio notice. Plaintiffs’ refusal to do so precludes the Court
                                                            8   from properly evaluating whether the notice proposed satisfies the “best notice that is
                                                            9   practicable” or otherwise compliant with even the most basic notice requirements
                                                           10   under Fed. R. Civ. P. 23(c)(2)(B).
                                                           11                     5.    Proposed E-mail Outreach is Improper.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            Plaintiffs improperly propose to include in their e-mail outreach groups that
                LOS ANGELES, CALIFORNIA 90071




                                                           13   primarily provide legal services and state agencies, which may cause confusion to the
AKERMAN LLP




                                                           14   class member in violation of Fed. R. Civ. P. 23(c)(2)(B)(iv) which requires notice to
                                                           15   clearly and conspicuously state that a class member may enter an appearance through
                                                           16   their own attorney if the member so desires. (Hou Decl. ¶ 7.) Further, any notice
                                                           17   issued to a certified class must avoid the “appearance of judicial endorsement of the
                                                           18   merits of the action.” See Delgado v. Ortho –McNeil, Inc., 2007 WL 2847238, No.
                                                           19   SACV07-263CJCMLGX, at *3 (C.D. Cal Aug. 7, 2007).
                                                           20            Groups Plaintiffs propose to use as "outreach organizations" include the
                                                           21   California Department of Social Services, National Immigration Law Center, and the
                                                           22   Refugee & Immigrant Center for Education and Legal Service—all of which will
                                                           23   serve to cause confusion among class members related to judicial endorsement by
                                                           24   state agencies, or his or her right to have her own attorney or class counsel, as opposed
                                                           25   to the attorney providing him or her with the notice. In addition, dissemination of the
                                                           26   notices by legal groups could be construed as a solicitation.
                                                           27            B.       The Proposed Class Notices are Not the Best Practicable Notice.
                                                           28            In addition to the deficient manner by which Plaintiffs propose to give notice,
                                                                54301414;1                                  8                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 14 of 18 Page ID
                                                                                             #:6366



                                                            1   the notices themselves are deficient.                      It is plainly not the “best notice that is
                                                            2   practicable” or otherwise compliant with even the most basic notice requirements. See
                                                            3   Fed. R. Civ. P. 23(c)(2)(B).
                                                            4            Plaintiffs’ proposed notices are defective because they are unclear and biased
                                                            5   against GEO. The Long Form Notice1 contains many sections that (a) are unnecessary
                                                            6   to accomplish the “best notice that is practicable”; and/or (b) appear designed more to
                                                            7   entice the reader into remaining in the class than to inform the reader regarding his or
                                                            8   her rights as a potential class member. For example:
                                                            9                   The descriptive portion of the notice, located within the very first
                                                           10                     paragraph, and again under Section 2 of p. 2, which it seems, should
                                                           11                     begin with a neutral description of the case and the claims instead
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12                     paraphrases Plaintiffs’ claims against GEO as “wage theft, unjust
                LOS ANGELES, CALIFORNIA 90071




                                                           13                     enrichment, and forced labor,” while simply stating GEO denies the
AKERMAN LLP




                                                           14                     allegations. The Court should require Plaintiff state the formal causes of
                                                           15                     action against GEO and provide that GEO’s position is that it not only
                                                           16                     denies the allegations, but that GEO believes it has fully complied with
                                                           17                     the law. (ECF 284-1, Declaration of Jennifer M. Keough in support of
                                                           18                     Plaintiffs' instant motion (Keough Decl.) ¶ 20 at pp. 1- 2 of Exhibit G.)
                                                           19                   The description of whether individuals are part of the class under Section
                                                           20                     6 of p. 3 references footnotes containing improper definitions of the
                                                           21                     terms “Voluntary Work Program,” “Uncompensated Work Program,”
                                                           22                     and “Housing Unit Sanitation Policy.”                       GEO objects to Plaintiffs’
                                                           23                     characterization of these definitions; Plaintiffs’ mischaracterization of
                                                           24                     these terms go to the very heart of the disputes in this lawsuit. The
                                                           25                     definitions as written appear designed to entice class members into
                                                           26                     agreeing to remain a part of the class. Moreover, it simply advances
                                                           27   1
                                                                 The deficiencies in the other notice notices are all contained in the Long Form Notice; accordingly, GEO incorporates
                                                                by reference its discussion and arguments concerning the deficiencies in the Long Form Notice to Plaintiffs' other
                                                           28   notices.
                                                                54301414;1                                             9                                CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 15 of 18 Page ID
                                                                                             #:6367



                                                            1                     Plaintiffs’ position by stating these definitions as fact, when the
                                                            2                     definitions of these terms are pending triable issues before the Court.
                                                            3                     (ECF 284-1, Keough Decl. ¶ 20 at p. 3 of Exhibit G.)
                                                            4                   The description of class members’ “[o]ptions” in Sections 10 and 11 are
                                                            5                     buried at the bottom of notice. (ECF 284-1, Keough Decl. ¶ 20 at p. 4 of
                                                            6                     Exhibit G.)
                                                            7            In addition to these deficiencies, Plaintiffs’ proposed notice wholly fails to state
                                                            8   conspicuously, immediately below the caption, that (a) the Court has not endorsed
                                                            9   either party’s position; and (b) that mere class notice does not signify that Plaintiffs
                                                           10   have prevailed. (ECF 284-1, Keough Decl. ¶ 20 at p. 1 of Exhibit G.) Under these
                                                           11   circumstances, class notice is deficient. See, e.g., Delgado, 2007 WL 2847238, at *3.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Also see Fed. R. Civ. P. 23(c)(2)(B).
                LOS ANGELES, CALIFORNIA 90071




                                                           13            Finally, much of Plaintiffs’ Proposed Notice Plan hinges on an as-yet produced
AKERMAN LLP




                                                           14   website. Plaintiffs state in general terms that the website will be “informational [and]
                                                           15   interactive” and “will be developed to enable potential class members to get
                                                           16   information about the litigation. The website will have an easy-to-navigate design and
                                                           17   will be formatted to emphasize important information.” Plaintiffs, however, have not
                                                           18   provided a mock-up to the Court, and refused to provide mock-ups to GEO during the
                                                           19   conferral process. (Hou Decl. ¶ 8.) Without any further information, Plaintiffs’
                                                           20   website does not satisfy the requirements under Fed. R. Civ. P. 23(c)(2)(B).
                                                           21
                                                           22            C.       The Timing of the Notice Plan Conflicts with the Current Scheduling
                                                                                  Order.
                                                           23
                                                                         While GEO does not contest that a 75 day notice period is adequate to effect the
                                                           24
                                                                best notice possible under the circumstances, because of Plaintiffs’ delay in filing their
                                                           25
                                                                Motion to Approve Class Notice Plan, any class member who remains in this case will
                                                           26
                                                                not be afforded a meaningful opportunity to participate. The general rule is that notice
                                                           27
                                                                should issue swiftly after class certification and before a formal determination on the
                                                           28
                                                                54301414;1                                  10                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 16 of 18 Page ID
                                                                                             #:6368



                                                            1   merits. See McKinney v. U.S. Postal Serv., 292 F.R.D. 62, 68 (D.D.C. 2013); Tylka v.
                                                            2   Gerber Prods. Co., 182 F.R.D. 573, 579 (N.D. Ill. 1998). See also 7AA CHARLES
                                                            3   ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL
                                                            4   PRACTICE AND PROCEDURE § 1788 (3d ed. 2005) (“Thus, notice must be sent
                                                            5   long before the merits of the case are adjudicated.”) “The purpose of Rule 23(c)(2) is
                                                            6   to ensure that the plaintiff class receives notice of the action well before the merits of
                                                            7   the case are adjudicated.” Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995)
                                                            8   (emphasis added); see also Darrington v. Assessment Recovery of Wash., LLC, No.
                                                            9   C13-0286-JCC, 2014 WL 3858363, at *3 (W.D. Wash. Aug. 5, 2014). “[T]he notice
                                                           10   requirement for 23(b)(3) class actions is rooted in due process and clearly mandatory
                                                           11   under Rule 23(c)(2)(B)”, Brown v. Colegio de Abogados de Puerto Rico, 613 F.3d 44,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   51 (1st Cir. 2010) (citing Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176 (1974).
                LOS ANGELES, CALIFORNIA 90071




                                                           13   “Ultimately, class notice should be completed before dispositive motions are
AKERMAN LLP




                                                           14   decided.” McCurley v. Royal Seas Cruises, Inc., No. 17-CV-00986-BASAGS, 2019
                                                           15   WL 3817970, at *4 (S.D. Cal. Aug. 14, 2019).
                                                           16            Under this 75-day notice period, and assuming the very unlikely scenario where
                                                           17   Plaintiffs have the notice plan ready to launch the day of the hearing (despite being
                                                           18   unable to submit a mock-up of the key elements of their plan with this motion or
                                                           19   during prior conferrals), the last date to opt-out would be November 28, 2020.
                                                           20   Because this date falls on a Saturday, notice would need to be extended until
                                                           21   November 30, 2020—the same date of the motion cutoff (including for motions to
                                                           22   have been heard). By that date, summary judgment and all motions would have been
                                                           23   briefed and the parties would be mere months from trial. Thus, the admonition (as
                                                           24   required by Rule 23) that class members could be represented by counsel of their
                                                           25   choosing, would be nothing more than an empty phrase. Indeed, there would be
                                                           26   nothing left for an attorney to do if a class member chose his or her own counsel:
                                                           27   discovery would be closed, motions would be briefed, and there would be no
                                                           28
                                                                54301414;1                                 11                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 17 of 18 Page ID
                                                                                             #:6369



                                                            1   meaningful measure for participating in the action. Thus, one of the key elements of
                                                            2   notice could not be meaningfully effectuated.
                                                            3            Plaintiffs suggest in a footnote to this Court that such a result can be avoided by
                                                            4   shortchanging notice and due process and expediting the opt-out period without good
                                                            5   reason. (ECF 284, Motion at p. 2.) It is curious that Plaintiffs would so suggest, when
                                                            6   they should be advocating for adequate due process for their own clients. Indeed, in a
                                                            7   similar case pending in Colorado, where Plaintiffs’ lead counsel here, Andrew Free,
                                                            8   also represents the plaintiff class against GEO, the parties and the Court agreed that in
                                                            9   order to provide the best notice under the circumstances a 90-day opt-out period was
                                                           10   necessary. Menocal v. GEO Group Inc., 1:14-cv-02887 JLK, Distirct of Colorado,
                                                           11   Docket Number 186 (June 20, 2019). As that class also involved a TVPA claim and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   an unjust enrichment claim brought by detainees in similar circumstances, there is no
                LOS ANGELES, CALIFORNIA 90071




                                                           13   reason to believe the instant action requires significantly less time to effectuate proper
AKERMAN LLP




                                                           14   notice.
                                                           15            Additionally, if the deadlines are not extended, GEO will suffer avoidable
                                                           16   prejudice. GEO would be forced to file a dispositive motion prior to the expiration of
                                                           17   Plaintiff’s proposed opt-out period in order to comply with the current deadlines in
                                                           18   this case. Practically speaking, this means any judgment GEO could obtain against
                                                           19   Plaintiffs would be binding only against the named plaintiffs. This also means
                                                           20   prospective class members will be allowed to evaluate the strength of GEO’s key legal
                                                           21   positions prior to deciding whether they would like to be included in the class. This
                                                           22   would be unduly prejudicial to GEO.
                                                           23            Here, notice has not been sent because Plaintiffs waited to bring this motion.
                                                           24   Therefore, GEO is left with two equally unappealing choices—either brief summary
                                                           25   judgment before notice is complete or forego filing summary judgment altogether.
                                                           26   This places the parties squarely within the Faber circumstances. This delay was
                                                           27   avoidable. The Ninth Circuit declined GEO’s request for 26(f) review on January 22,
                                                           28
                                                                54301414;1                                 12                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303 Filed 08/24/20 Page 18 of 18 Page ID
                                                                                             #:6370



                                                            1   2020. Yet, Plaintiffs did not file their motion to approve class notice until August 4,
                                                            2   2020, with a hearing set for September 14, 2020. (ECF 284.)
                                                            3            Assuming the Court approves Plaintiffs’ Notice Plan, and assuming Plaintiffs
                                                            4   launch their Notice Plan on the day of the hearing (which is highly improbable), the
                                                            5   earliest possible opt-out deadline would be November 28, 2020. Yet, the deadline for
                                                            6   parties to file a motion for summary judgment is over two months before that, on
                                                            7   October 14. Accordingly, in order to accommodate Plaintiffs' notice proposal, the
                                                            8   summary judgment deadline should be moved.
                                                            9   II.      CONCLUSION.
                                                           10            For the foregoing reasons, Plaintiffs’ motion to approve the notice plan should
                                                           11   be denied.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            Respectfully submitted, August 24, 2020.
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14                                                   AKERMAN LLP
                                                           15
                                                           16                                                   By:   /s/ David Van Pelt
                                                           17                                                         Michael L. Gallion
                                                                                                                      David Van Pelt
                                                           18                                                         Colin L. Barnacle
                                                                                                                      Adrienne Scheffey
                                                           19
                                                           20                                                         Attorneys for Defendant
                                                                                                                      THE GEO GROUP, INC.
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                54301414;1                                 13                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS MOTION TO APPROVE CLASS NOTICE
